The conviction is for the burglary of a private residence, with the punishment fixed at five years' confinement in the penitentiary.
There are no bills of exception in the record and no statement of facts accompanies the same.
The matters complained of in the motion for new trial are such as require verification by bills of exception and in their absence nothing is presented which calls for consideration at the hands of this court. *Page 540 
The indictment appears regular, the charge of the court applicable to facts provable under said charge, and an affirmance of the judgment becomes necessary, and it is so ordered.
Affirmed.